On reargument, judgment affirmed, with costs. Kapper, Hagarty and Scudder, JJ., concur, Lazansky, P. J., dissents and votes for reversal and a dismissal of the complaint upon the ground that the proof in the case does not warrant the conclusion that the judgment of foreclosure and sale was obtained through any fraud or wrongdoing on the part of defendant Fanroth, and the judgment of foreclosure and sale is,*therefore, an adjudication that is binding upon plaintiff. The fraud in obtaining the mortgage was not carried into the procurement of the judgment of foreclosure and sale. ■ Rich, J., not voting.